MEMORANDUM***
Cliceria Genis Galindo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying reconsideration of its affirmance without opinion of the Immigration Judge’s denial of her application for cancellation of removal. We dismiss the petition in part and deny the petition in part.
We lack jurisdiction to review the discretionary determination that an alien failed to establish “exceptional and extremely unusual hardship.” See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003).
Galindo’s contention that the BIA’s opinion insufficiently articulated its reasons for denying relief is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 848-49 (9th Cir.2003).
Galindo’s contention that her equal protection rights were violated is foreclosed by Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001).
PETITION FOR REVIEW DISMISSED, in part, and DENIED, in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.